DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by DiGirolamo (U.S. Pub. No. 2005/0210590).
Regarding claim 15, DiGirolamo teaches in Figures 1-3 a cushion apparatus comprising: a first cover (12) including a first perimeter; a second cover (14) including a second perimeter, wherein at least a portion of the first perimeter is coupled to at least a portion of the second perimeter forming a cavity (40, 42, 44) between the first cover and the second cover; a core frame (30, 32) positioned within the cavity, wherein a core frame perimeter of the core frame is coupled to at least one of the first cover or the second cover; a core cushion (46 in 42) retained by the core frame; and a peripheral cushion (48 in 42) retained by the core frame and at least partially surrounding the core cushion, wherein the core cushion comprises a thickness that is The core inserts 46 are typically configured to fill a significant portion of their receiving chamber volumes”).  

    PNG
    media_image1.png
    381
    543
    media_image1.png
    Greyscale

Regarding claim 16, DiGirolamo teaches in Figures 1-3 the cushion apparatus of Claim 15, further comprising an upper cushion (46, 48 in 40) positioned in the cavity between the core frame and the first cover.  
Regarding claim 17, DiGirolamo teaches in Figures 1-3 the cushion apparatus of Claim 15, further comprising a lower cushion (46, 48 in 44) positioned in the cavity between the core frame and the second cover.  
Regarding claim 18, DiGirolamo teaches in Figures 1-3 the cushion apparatus of Claim 15, wherein the core cushion is retained by the core frame in a pocket (42) formed by the core frame.  
Regarding claim 19, DiGirolamo teaches in paragraph [0013] (“various filling materials, including polyester or natural fillings, such as feathers, down or foam”) the cushion apparatus of Claim 15, wherein the core cushion comprises at least one of a memory foam material, a latex material, a gel material, a fibrous material, or a porous material.  
Regarding claim 20, DiGirolamo teaches in paragraphs [0008] and [0010] the cushion apparatus of Claim 15, wherein at least one of the first cover, the second cover, or the core frame comprises a fabric material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiGirolamo in view of Lustig (U.S. Patent No. 3,148,389).
Regarding claim 1, DiGirolamo teaches in Figures 1-3 a pillow apparatus comprising: a first cover (12) including a first perimeter; a second cover (14) including a second perimeter, wherein at least a portion of the first perimeter is coupled to at least a portion of the second perimeter forming a cavity (40, 42, 44) between the first cover and the second cover; a core frame (30, 32) positioned within the cavity, wherein a core frame perimeter of the core frame is coupled to at least one of the first cover or the second cover; a core cushion (46 in 42) retained by the core frame; and a peripheral cushion (48 in 42) retained by the core frame and at least In the embodiment shown, the core insert 46 is an elongated soft cylinder, approximately 3-5 inches in diameter, 26 inches long and includes a cover 62 which may be filled with various filling materials, including polyester or natural fillings, such as feathers, down or foam. Furthermore, the pillow kit can include a plurality of such inserts, with various fillings, to enable a change in the support characteristics of the pillow. The inserts may also have various fill weights, i.e. various densities and may vary in size.”. Lustig teaches in Figures 1-5 a pillow similar to that of DiGirolamo having removable core cushions (26, 27). Furthermore, Lustig teaches in column 2, line 68 to column 3, line 40 wherein the core cushions are advantageously harder than the other filler. In view of Lustig, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select for the core cushion filler of DiGirolamo a firmer filler, as suggested by Lustig, such that the pillow may be adjusted to the desired firmness through insertion or removal of the core cushion(s).
Regarding claim 2, DiGirolamo teaches in Figures 1-3 the pillow apparatus of Claim 1, further comprising an upper cushion (46, 48 in 40) positioned in the cavity between the core frame and the first cover.  
Regarding claim 3, DiGirolamo teaches in Figures 1-3 the pillow apparatus of Claim 1, further comprising a lower cushion (46, 48 in 44) positioned in the cavity between the core frame and the second cover.  
Regarding claim 4, DiGirolamo teaches in Figure 1 (see annotated Fig. 1 above) and paragraph [0013] (“The core inserts 46 are typically configured to fill a significant portion of their receiving chamber volumes”) the pillow apparatus of Claim 1, wherein the core cushion comprises a thickness that is greater than a thickness of the peripheral cushion.  
Regarding claim 5, DiGirolamo teaches in paragraph [0013] (“the pillow kit can include a plurality of such insert, with various fillings, to enable a change in the support characteristics of the pillow”) the pillow apparatus of Claim 1, wherein the core cushion comprise a material that is different from a material of the peripheral cushion.  
Regarding claim 6, DiGirolamo teaches in Figures 1-3 the pillow apparatus of Claim 1, wherein the core cushion is retained by the core frame in a pocket (42) formed by the core frame.  
Regarding claim 7, DiGirolamo teaches in paragraph [0013] (“various filling materials, including polyester or natural fillings, such as feathers, down or foam”) the pillow apparatus of Claim 1, wherein the core cushion comprises at least one of a memory foam material, a latex material, a gel material, a fibrous material, or a porous material.  
Regarding claim 8, DiGirolamo teaches in Figures 1-3 a cushion apparatus comprising: a first cover (12) including a first perimeter; a second cover (14) including a second perimeter, wherein at least a portion of the first perimeter is coupled to at least a portion of the second perimeter forming a cavity (40, 42, 44) between the first cover and the second cover; a core frame (30, 32) positioned within the cavity, wherein a core frame perimeter of the core frame is coupled to at least one of the first cover or the second cover; a core cushion (46 in 42) retained by the core frame; and a peripheral cushion (48 in 42) retained by the core frame and at least In the embodiment shown, the core insert 46 is an elongated soft cylinder, approximately 3-5 inches in diameter, 26 inches long and includes a cover 62 which may be filled with various filling materials, including polyester or natural fillings, such as feathers, down or foam. Furthermore, the pillow kit can include a plurality of such inserts, with various fillings, to enable a change in the support characteristics of the pillow. The inserts may also have various fill weights, i.e. various densities and may vary in size.”. Lustig teaches in Figures 1-5 a pillow similar to that of DiGirolamo having removable core cushions (26, 27). Furthermore, Lustig teaches in column 2, line 68 to column 3, line 40 wherein the core cushions are advantageously harder than the other filler. In view of Lustig, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select for the core cushion filler of DiGirolamo a denser filler, as suggested by Lustig, such that the pillow may be adjusted to the desired firmness through insertion or removal of the core cushion(s).
Regarding claim 9, DiGirolamo teaches in Figures 1-3 the cushion apparatus of Claim 8, further comprising an upper cushion (46, 48 in 40) positioned in the cavity between the core frame and the first cover.  
Regarding claim 10, DiGirolamo teaches in Figures 1-3 the cushion apparatus of Claim 8, further comprising a lower cushion (46, 48 in 44) positioned in the cavity between the core frame and the second cover.  
Regarding claim 11, DiGirolamo teaches in Figure 1 (see annotated Fig. 1 above) and paragraph [0013] (“The core inserts 46 are typically configured to fill a significant portion of their receiving chamber volumes”) the cushion apparatus of Claim 8, wherein the core cushion comprises a thickness that is greater than a thickness of the peripheral cushion.  
Regarding claim 12, DiGirolamo teaches in paragraph [0013] (“the pillow kit can include a plurality of such insert, with various fillings, to enable a change in the support characteristics of the pillow”) the cushion apparatus of Claim 8, wherein the core cushion comprise a material that is different from a material of the peripheral cushion.  
Regarding claim 13, DiGirolamo teaches in Figures 1-3 the cushion apparatus of Claim 8, wherein the core cushion is retained by the core frame 34DOCKET NO. PILLOI-00002NON-PROVISIONAL PATENT APPLICATION in a pocket (42) formed by the core frame.  
Regarding claim 14, DiGirolamo teaches in paragraph [0013] (“various filling materials, including polyester or natural fillings, such as feathers, down or foam”) the cushion apparatus of Claim 8, wherein the core cushion comprises at least one of a memory foam material, a latex material, a gel material, a fibrous material, or a porous material.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 4,930,173 to Woller and Korean Publication No. 2010/0004469 are cited as teaching a similar pillow construction to that of the claimed pillow construction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/16/2021